Citation Nr: 1508219	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  13-04 265	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

2.  Entitlement to service connection for disability causing loss of vision.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 2008 to July 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

On May 8, 2014, the Veteran testified before the undersigned at a hearing in Buffalo, New York.  A transcript of that hearing has been associated with the Veteran's Virtual VA file.  

A claim of entitlement to a total disability rating due to individual unemployability (TDIU) was raised by the Veteran's representative at the May 2014 Board hearing, but this issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


REMAND

The Veteran's service treatment records (STRs) show that on January 30, 2010, the Veteran was admitted to the Balad Air Force Theatre Hospital.  A Military Acute Concussion Evaluation (MACE) conducted that day noted his total score to be 10/30, and he was diagnosed with a concussion with loss of consciousness.  A progress note dated February 1, 2010, shows a diagnosis of TBI as a result of rocket propelled grenade (RPG) explosion.  He was also noted to have a concussion with posttraumatic amnesia and small fragments in his right arm, which subsequently required surgery.  He was noted to have cervicalgia, severe headache, dizziness, difficulty with balance, memory and concentration problems, bilateral tinnitus, and a nose bleed upon admission, but that the majority of the symptoms had resolved with the exception of ongoing headaches.  A subsequent mental health note dated February 5, 2010, shows that the Veteran's headaches had resolved, but that he suffered from occasional mild dizziness and difficulty sleeping.  He was noted to have a concussion and was instructed regarding the need to have his head injury heal before returning to duty.  

Treatment records from the Irwin Army Community Hospital in Ft. Riley, Kansas, dated October 2010 note that the Veteran had been treated, but was being discharged from TBI case management.  The record indicated that the Veteran should thereafter follow up for further treatment at the family practice clinic.  At that time he was noted to experience symptoms such as headaches and memory lapses or loss.  A treatment note dated March 18, 2011, indicates that the Veteran was experiencing difficulty sleeping and frequent memory loss.  A comment in that treatment note indicates that he was referred back to the TBI clinic for further treatment.  

VA medical records indicate that in August 2011, roughly one month after separating from service, the Veteran presented for a TBI second level evaluation.  The report of that evaluation noted that the Veteran had been injured in January 2010.  At that examination, the Veteran reported disorientation or confusion lasting somewhere between one and seven days, posttraumatic amnesia, being told that he behaved differently after the injury, poor coordination, severe headaches, vision problems, mild sensitivity to light, moderate hearing difficulty, severe sensitivity to noise, loss of appetite, poor concentration, severe forgetfulness, moderate difficulty making decisions, moderately slowed thinking, fatigue, severe difficulty falling or staying asleep, mild depression, severe irritability, and severe frustration intolerance.  The VA clinician concluded that the Veteran suffered from symptoms of depression, posttraumatic stress disorder (PTSD), and anxiety disorder other than PTSD, and noted that, in the clinician's judgment, the Veteran's current symptom presentation was most consistent with a combination of TBI and other behavioral health conditions.  The examiner gave a diagnosis of a "mild TIB - resolved" and noted that that condition continued to have an effect on occupational and social activities to include lack of motivation, and increased tardiness and absenteeism.  

The Veteran was subsequently afforded a VA examination in conjunction with his claim in October 2011.  The VA examiner took a history of the Veteran's in-service incident and his reported symptoms shortly thereafter.  The examiner noted the Veteran suffered from severe tension-type headaches four to five times per week; constant moderate to severe dizziness or vertigo; mild to moderate difficulty falling or staying asleep; mild memory loss; decreased attention and concentration; difficulty with executive functions; irritability and restlessness; and hypersensitivity to loud noises.  In conjunction with the October 2011 VA examination, the Veteran underwent neuropsychological testing in January 2012.  At that consultation, the Veteran reported cognitive issues with judgment, appetite, attention and mood.  He also reported that he constantly needed to write things down in order to remember.  The examiner noted the Veteran's medical history from his service treatment records.  In conclusion, the VA examiner opined that it was clear that the Veteran had sustained a TBI.  He noted that the severity was difficult to gauge, but that judging from the Veteran's military treatment records, it appeared to be milder in nature.  He noted that, typically, a mild TBI would resolve in 6-12 months.  The VA examiner also opined that the Veteran did not show adequate effort on the neuropsychological examination, and therefore the findings of decreased memory and concentration were not credible.  He opined that it was more likely that the Veteran's poor cognitive performance was probably associated with PTSD and poor sleep, however it was exceptionally difficult to engage him in treatment.  

It is clear from the evidence described above that the Veteran sustained an in-service injury in January 2010.  Thus, the remaining question is whether he has any present disability that can be attributed to the in-service injury.  

The Veteran has repeatedly given a history of a myriad of symptoms that he has attributed to the in-service TBI.  However, the medical evidence is not so clear.  It appears that some clinicians have concluded that the injury residuals resolved, but at the same time have referred to symptoms typical of continuing problems due to a TBI.  Even the August 2011 VA clinician noted that the Veteran's TBI itself was resolved, but also indicated that the Veteran's current clinical symptomatology, which was listed in detail, was most consistent with a combination of both TBI residuals and other behavioral health conditions.  This strongly suggests that the Veteran continues to experience certain TBI residuals.  

A grant of service connection presupposes that a specific disability is traceable to an event (disease or injury) that occurred during military service.  Here, it is not evident which of the several symptoms the Veteran experiences can be traced to the in-service TBI.  In order to obtain more definitive evidence on that point, a remand for further evaluation is required.  

The Veteran has claimed that loss of vision is one of the problems he experiences due to the TBI.  While an October 2011 examination resulted in a diagnosis of astigmatism and myopia, the examiner did not address any injury or other pathologic process responsible for the visual impairment.  While refractive error is not a disease within the meaning of disability for which service connection may be granted, there are instances where refractive error may in fact be due to injury to the eye.  Without more conclusive information from the examiner, the Board is unable to discern whether the Veteran's present eye condition is related to his in-service TBI, or otherwise related to his active military service.  As such, a remand is necessary to obtain an etiology opinion with regard to the Veteran's claim for service connection for loss of vision.

Further, VA has a duty to obtain all relevant records in the custody of a Federal agency.  Such efforts must continue until the records are obtained, or until it can be certified that they are not available.  38 C.F.R. § 3.159(c)(2) (2014).  Where VA has notice of the existence of records held by the Social Security Administration (SSA), which appear relevant to a pending claim, VA has a duty to assist by requesting those records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  Particularly, when the Board cannot say that the SSA records are not relevant to issues currently on appeal, a remand is required to obtain them.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

At his May 2014 Board hearing, the Veteran indicated that he was in receipt of SSA disability benefits.  Any records pertaining to such a claim are not presently associated with the record.  While those records may not be necessary for VA to grant service connection, it cannot be said with certainty that they are not relevant to the issue of service connection.  As such, a remand is also necessary to obtain the Veteran's SSA records.  

Accordingly, the case is REMANDED for the following action:

1. Contact SSA and request complete copies of any decision or determination with respect to the Veteran's application for SSA benefits, as well as copies of all supporting documentation, particularly medical records.  If such records do not exist or are otherwise not available, a negative response should be obtained in writing.  

2. Schedule the Veteran for a VA neurological examination.  The claims folder and a copy of this remand must be made available to the examiner for review.

The examiner should be asked to undertake any testing, study, or examination necessary to determine whether the Veteran in fact experiences any disability/symptom due to the in-service TBI.  (Service connection is already in effect for posttraumatic stress disorder (PTSD) and tinnitus.)  With respect to each validly identified symptom, the examiner should state the medical probabilities that it is the result of the in-service TBI.  If a symptom or disabling problem is traceable to some other process, such as PTSD, this should be specifically noted.  Astigmatism and myopia should be considered among the problems experienced by the Veteran, and the examiner should indicate whether either is due to an in-service injury.  (If an eye examination separate from the neurological evaluation is necessary to address this question, such an examination should be scheduled.)

The examiner should include reference to lay and medical evidence contained in the claims folder, as appropriate, or to known medical principles relied upon, in forming each opinion.

3. Thereafter, readjudicate the claims on appeal.  If a benefit sought remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


